Citation Nr: 0109829	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  98-17 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of cerebrovascular accidents to include cognitive 
disorder from November 1, 1996 to June 17, 1998, and from 
January 1, 1999 to February 10, 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
July 1975.

The current appeal arose from a November 1997 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO continued a 10 percent 
disability evaluation for cerebrovascular accident due to 
essential hypertension.  The veteran filed a timely notice of 
disagreement with the RO's determination and subsequently 
perfected an appeal.  It is noted that the 10 percent 
evaluation was assigned by rating decision of January 1997, 
which granted service connection for cerebrovascular accident 
due to essential hypertension with an evaluation of 100 
percent effective April 15, 1996 and 10 percent from November 
1, 1996.  

By rating decision of November 1998, the RO increased the 
disability evaluation for residuals of cerebrovascular 
accident to 100 percent effective June 18, 1998 through 
December 31, 1998.  The RO reduced the evaluation for 
residuals of cerebrovascular accident to 10 percent effective 
January 1, 1999. 

In addition in the November 1998 rating decision, the RO 
continued a 20 percent evaluation for gout of multiple 
joints.  An evaluation for hypertension with retinopathy, 
headaches, dizziness, chest pain and abnormal 
electrocardiogram (EKG) by history was continued at 20 
percent.  An evaluation for diabetes mellitus with impaired 
liver function by history was continued at 20 percent.  
Evaluations for peripheral neuropathy of the left lower 
extremity due to diabetes mellitus and peripheral neuropathy 
of the right low extremity due to diabetes mellitus were each 
continued at 10 percent.  Entitlement to special monthly 
compensation was denied.  Entitlement to individual 
unemployability was denied from April 28, 1998 through June 
17, 1998.  There was no notice of disagreement with respect 
to these issues and they are not before the Board of 
Veterans' Appeals (Board) for appellate review.

By rating decision dated in November 1999 the RO included 
cognitive disorder in the evaluation for residuals of 
cerebrovascular accidents and increased the evaluation to 100 
percent effective February 11, 1999.  

In addition, the RO granted service connection for 
atherosclerotic heart disease and assigned a 100 percent 
disability evaluation from July 14, 1998, the date of the 
claim.  Service connection for donor site scar of the left 
volar forearm was granted with a zero percent evaluation 
effective February 11, 1999.  Entitlement to special monthly 
compensation at the housebound rate was granted effective 
July 14, 1998.  Special monthly compensation based on the 
need for regular aid and attendance was granted effective 
February 11, 1999.  Basic eligibility to Dependents' 
Educational Assistance was established from July 14, 1998.  
Service connection for residuals of Agent Orange exposure was 
denied.  There was no notice of disagreement filed with 
respect to these issues and they are not before the Board for 
appellate review.

This matter was previously before the Board in November 2000, 
at which time it was remanded for additional development.

By correspondence dated in February 200l, the veteran 
withdrew his request to appear personally at a hearing before 
a Member of the Board at the RO. 

The case has been returned to the Board for further appellate 
consideration.

The representative has requested consideration of assignment 
of a separate evaluation for dementia secondary to the 
service-connected residuals of cerebrovascular accident.  
This matter has been neither procedurally prepared nor 
certified for appellate review, and the Board is referring it 
to the RO for initial consideration and any appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

From November 1, 1996 to June 17 1998, and from January 1, 
1999 to February 10, 1999, residuals of cerebrovascular 
accidents to include cognitive disorder more closely 
approximated total disablement.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for residuals of 
cerebrovascular accidents to include cognitive disorder from 
November 1, 1996 to June 17, 1998, and from January 1, 1999 
to February 10, 1999 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2000);  38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Codes 8005-8007-8009 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Medical records reveal that in April 1996 the veteran 
suffered a stoke.  He filed a claim in June 1996 for 
entitlement to service connection for cerebrovascular 
accidents as secondary to service-connected disabilities.  In 
October 1996 he was examined by VA to determine whether the 
stroke was secondary to his service-connected disabilities of 
hypertension and or diabetes.  The examiner concluded that 
the stroke was very likely caused by hypertension.

During the October 1996 VA examination the veteran reported 
that the stroke had affected his memory, and he had mild 
right-sided and left facial numbness.  He also reported that 
he could no longer work at the post office.  On examination 
he was able to do a toe and heel gait.  He was, however, a 
little uncoordinated with the tandem gait.  Romberg's test 
was weakly positive.  He had some difficulty standing on one 
foot with his eyes closed.  There was no obvious right or 
left-sided weakness.  He had a slight drooping on the right 
lower face.  There was decreased sensation to touch and 
vibration in his ankles in the stocking distribution.  Deep 
tendon reflexes were 4+.  Grip strength was good.  There was 
no apparent drift of the outstretched arms or legs.



Examination of the cranials revealed a slight right lower 
facial weakness, otherwise the cranials were intact.  The 
eyes showed a grade II hypertensive retinopathy.  His ears, 
nose, and throat were clear.  Extremities showed evidence of 
peripheral neuropathy with a stocking like distribution of 
decreased sensation to pain and vibration.

In January 1997 the RO granted entitlement to service 
connection for cerebrovascular accident as secondary to the 
veteran's service-connected essential hypertension with 
retinopathy, headaches, dizziness, chest pain and abnormal 
EKG by history.  The disability was evaluated as 100 percent 
disabling from April 15, 1996 (the date the veteran suffered 
the stroke) to October 31, 1996 pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8007-8009 (2000), which assigns an 
evaluation of 100 percent for six months during the course of 
the condition.  Thereafter a minimum evaluation of 10 percent 
is assigned for ascertainable residuals.  The RO assigned a 
10 percent evaluation for cerebrovascular accident from 
November 1, 1996.

VA conducted an examination of the veteran in February 1997 
and directed the examiner to evaluate the cognitive residuals 
following the veteran's stroke.  It was noted that he had not 
worked for the past year.  He reported that he had had a 
magnetic resonance imaging (MRI) and learned that he had had 
a stroke prior to the one in April 1996.  

In describing his daily activities to the examiner, the 
veteran reported that a typical day for him was rising early, 
reading the papers, having breakfast and completing some 
household chores.  He participated in water aerobics and 
exercise, and walked one hour each day.  He dined with his 
family, visited his grandchildren and occasionally socialized 
with friends.  It was noted that he had no trouble with his 
activities of daily living.


On mental status examination he was neatly groomed and polite 
during the interview.  His affect was isolated from the 
content of thought.  There were no psychotic processes 
observed.  He was not labile in affect.  He spoke in a goal-
directed fashion.  His cause and effect thinking was 
maintained.  He was oriented to time, place and person.  He 
could accurately estimate the passage of time during the 
interview.  He could also name three out of three objects 
immediately and learn them on two trials.  His recall showed 
some deterioration after five minutes, but he still 
remembered two and two thirds out of three objects.  He was 
able to name a pencil and a watch.  He could follow a three-
stage command without difficulty.

The examiner commented that a mini mental status examination 
did not reveal cognitive impairment of any marked dimension.  
The diagnosis under Axis I was no psychiatric diagnosis.  The 
Global Assessment of Functioning (GAF) Scale related to 
cognitive impairment was 80.  It was noted that the veteran 
was competent for VA purposes.

In a March 1997 written statement, the veteran stated that 
when he awakened in the morning, he stumbled a lot, and it 
took approximately 10 to 20 minutes before he was okay.  He 
also stated that he kept forgetting appointments.

Based on evidence from the February 1997 VA examination, the 
RO, by rating decision of November 1997, determined that the 
evaluation for the veteran's service-connected residuals of 
cerebrovascular accident would continue at 10 percent.  The 
veteran filed a timely notice of disagreement in April 1998 
and subsequently perfected an appeal.

In his notice of disagreement the veteran asserted that as a 
result of his stroke, he was continually plagued with 
disruption of his thought pattern, particularly when he 
attempted to relay his thoughts through speech.  He further 
asserted that he lost his train of thought, his short-term 
memory was extensively impaired and he must rely on aid from 
family members.  He stated that he had lost his senses of 
taste and smell, and his visual acuity had diminished.

An MRI of the brain taken in June 1998 revealed white matter 
ischemic changes, the majority of which were likely chronic.  
An area of acute ischemia was not excluded although there was 
no significant mass effect.  In addition, chronic maxillary 
and sphenoid sinus inflammatory disease was noted.

An EKG taken in June 1998 showed there was left atrial 
enlargement and the left atrium measured 46 mm.  There was 
global left ventricular dysfunction.  The ejection fraction 
was decreased and was estimated at about 35 to 40 percent .  
There were no clots, masses or vegetation.  There was 
asymmetrical septal hypertrophy.  The interventricular septum 
measured 16 mm and the posterior wall measured 9 mm.

In a July 1998 written statement the veteran reported that he 
was hospitalized for two days in June 1998 due to a suspected 
cerebrovascular accident and associated residuals.

In a July 1998 letter, Dr. PAF, who examined the veteran in 
July 1998, confirmed that the veteran had had a stroke in 
June 1998.  Dr. PAF stated that he exhibited left-sided 
symptoms at that time.  His stroke occurred while driving, 
and he suddenly noticed other drivers were honking at him.  
He had some difficulty with gait on leaving his car.  
Neurologic examination revealed his appearance and affect 
were appropriate.  Tone was normal.  

Strength was 5/5 in the upper and lower extremity, except for 
the left distal upper extremity which was 4/5.  Deep tendon 
reflexes were 2+ on the left, 1+ on the right and 1+ patellar 
and trace ankle jerks.  He had no deficits to pinprick, light 
touch, temperature or proprioception; vibration was greatly 
decreased bilaterally to the knees.  He had good finger-nose-
finger and his gait was not ataxic.  He could heel and toe 
walk normally.  Rapid alternating movements were normal.  
Heel to shin was normal.  The diagnosis shows the veteran was 
doing well after the stroke.  He had small residual deficits 
on the left side.

A September 1998 VA neurological examination report shows the 
veteran advised that his vision was okay.  He stated that his 
memory was very bad, that he could not spell, date his 
checks, or follow directions and had forgotten names of 
neighbors.  He disclosed that he had some unsteadiness on his 
feet, but denied any specific weakness or incoordination.  He 
reported that sometimes if he thought he was being treated 
badly, he would yell at the clerks in the store, and he was 
often irritable with his wife.  He stated that he had 
symptoms of pins and needles sensation in both shoulders, and 
in the pectoral region.  He further stated that his speech 
became garbled at times, and that he had eight to nine times 
a month of episodes of dizziness where he felt that the walls 
were moving away from him.  

On examination the veteran could not recall the sequence of 
events or the content necessary to give adequate historical 
answers to questions asked by the examiner.  His memory was 
0/6 objects at five minutes.  He was unable to do serial 
sevens and his proverbs were fairly literal.  The examiner's 
impression was that there were multiple small lacunar 
infarcts with fairly diffuse neurological deficits which 
included minimal findings of left sided incoordination, 
significant cognitive deficits, some early Parkinsonian 
symptomatology which may be related to bilateral infarcts in 
the region of the putamen, and globus pallidus.  He had poor 
taste bilaterally in the mouth, but probably preserved 
olfaction.  It was noted that the examination was made 
somewhat difficult by cognitive difficulties.  He had 
peripheral neuropathy of a dysesthetic type that was as 
likely as not secondary to diabetes.

On mental status examination affect was constricted.  Mood 
was euthymic.  He was oriented to time, place and person.  He 
had difficulty with recall.  There was no delusional 
material.  There was no indication of any thinking disorder.  
The examiner assessed that the veteran demonstrated problems 
with attention, concentration, and memory recall, all of 
which he felt were sequelae of the cerebrovascular accidents.  
The veteran had a GAF of 55, representing moderate symptoms 
and moderate difficulty in social and occupational 
functioning.  The examiner noted that the veteran was not 
employable because of the dementia.  He was diagnosed under 
Axis I with dementia due to cerebrovascular accident.

By rating decision of November 1998, the RO, in pertinent 
part, assigned an 100 percent evaluation effective for six 
months from June 18, 1998 through December 31, 1998, for 
residuals of cerebrovascular accident.  Effective January 1, 
1999, the 10 percent was continued.

Private medical examination on January 7, 1999 revealed the 
right carotid tree showed mild disease present in the bulbar 
region of the common carotid artery as well as the proximal 
right internal carotid artery and proximal right external 
carotid artery.  The plaque is echogenic with slightly 
irregular surfaces with weak shadowing without turbulence.  
Spectral velocities on the right side are normal.  There was 
mild right carotid disease of less than 39 percent.  The left 
carotid tree showed a mild amount of plague present in the 
distal left common carotid artery involving the bulb and the 
proximal left internal carotid artery as well as the external 
carotid artery.  Again, the plague was echogenic with 
slightly irregular surfaces with weak shadowing without 
turbulence.  Spectral velocities on the left side were 
entirely normal.  The degree of stenosis was between 0 and 39 
percent.

In summary it was noted that there was mild disease without 
significant obstruction in each carotid tree involving the 
bulbar regions and proximal internal carotid arteries.  The 
diagnosis was cerebrovascular accident.

Echocardiographic report of January 1999 showed mild left 
ventricular dysfunction, possible old basal inferoposterior 
infarction, dilated aortic sinuses with borderline aortic 
root size, trace mitral regurgitation, trace tricuspid 
regurgitant, mitral annular calcification, and right 
ventricular systolic pressure at the upper limits of normal.

The veteran was hospitalized for approximately eight days in 
February 1999.  The hospital report indicated that he showed 
some improvement in his aphasia, but continued to exhibit 
significant deficits, and it was felt that he would benefit 
from acute rehabilitation services.  It was noted that these 
problems with communication had not only affected simple 
communication, but also his ability to follow commands and 
perform activities of daily living.


A March 1999 VA examination revealed that the veteran could 
recall an object, a color and a number immediately, but could 
not do any of them ten minutes later.  He knew where he was, 
but did not know the date, and he was unable to identify the 
President of the United States.  He could not perform serial 
sevens.  His speech pattern was normal.  

On neurological examination he had diminished sensation from 
the proximal tibias distally, in stocking glove distribution 
bilaterally.  His motor strength was 5/5 in all groups of the 
lower extremity.  He could do the finger to nose maneuver 
very well and with each hand.  He lacked proprioception in 
both feet.  His vibratory sensation was absent at the medial 
malleoli bilaterally.  His deep tendon reflexes were 2+ 
bilaterally at the knees.  Romberg's test was marginally 
positive.  He was unable to perform tandem gait.  

The diagnoses, in pertinent part, were atherosclerotic 
vascular disease, with arterial narrowing and diminished 
peripheral pulses on examination, carotid atherosclerosis on 
ultrasound, and a history of cerebrovascular accidents times 
four with severe cognitive impairment.  The examiner 
commented that the veteran was unemployable.  Among other 
things, he suffered from severe cognitive impairment and 
should not be left unattended outside of his own house.

By rating decision of November 1999 the RO included cognitive 
disorder in the evaluation for residuals of cerebrovascular 
accidents, and assigned a 100 percent evaluation effective 
February 11, 1999, the date on which the increase in 
disability was shown to have occurred.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Disability from diseases and their residuals listed under 
organic disease of the central nervous system (Diagnostic 
Codes 8000 to 8046) may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
See 38 C.F.R. § 4.124a (2000).

A 100 percent evaluation may be assigned for bulbar palsy.  
38 C.F.R. § 4.124a; Diagnostic Code 8005 (2000).




A 100 percent evaluation for six months may be assigned for 
vascular conditions diagnosed as embolism of brain vessels 
(Code 8007), thrombosis of brain vessels (Code 8008), and 
hemorrhage from brain vessels (Code 8009).  A minimum rating 
of 10 percent thereafter may be assigned.  38 C.F.R. § 
4.124a.

Note: It is required for the minimum ratings for residuals 
under diagnostic codes 8000-8025, that there be ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  

It is of exceptional importance that when ratings in excess 
of the prescribed minimum ratings are assigned, the 
diagnostic codes utilized as bases of evaluation be cited, in 
addition to the codes identifying the diagnoses.

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (2000).

The Secretary shall consider all information, lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5107); See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA of 2000, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A); See also Godwin v. Derwinski, 1 Vet. App. 
419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In 
accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected residuals 
of cerebrovascular accidents.  

In that regard, the veteran was afforded VA examinations in 
October 1996, February 1997, September 1998 and March 1999.  
Moreover, other evidence has been obtained which is probative 
of the disability at issue.  The Board is unaware of any 
additional evidence that has not already been requested 
and/or obtained that is pertinent to the veteran's appeal.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and argument on the merits of the claim on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran's disability is evaluated under 38 C.F.R. 
§ 4.124a Diagnostic Code 8009.  Under that code, 
cerebrovascular accidents and its residuals may be rated from 
10 percent to 100 percent in proportion to the impairment of 
motor, sensory or mental function.  Residuals, however, must 
be ascertainable and the diagnostic codes utilized as bases 
of evaluation must be cited in addition to the codes 
identifying the diagnoses.  The RO assigned the minimum 
evaluation of 10 percent for residuals of cerebrovascular 
accidents from November 1, 1996 to June 17, 1998, and from 
January 1, 1999 to February 10, 1999.  

The Board's evaluation of the evidentiary record discloses 
that the veteran has been subject to repeated strokes and 
consequent residual symptomatic manifestations thereof during 
the entire appeal periods at issue.  While the medical 
examinations conducted to ascertain residuals of disability 
and symptomatic manifestations therefrom have varied in 
assessing the then found level of impairments, the record 
remains clear that despite some apparent diminution of 
symptomatology, the veteran has not obtained a level of 
functioning would reflect minimal disablement for any 
appreciable length of time.

Taking into consideration the totally disabling 
manifestations of stroke residuals depicted in the clinical 
documentation of record, it seems rather inappropriate to 
conclude that the veteran was able to obtain rather 
negligible periods of ascertainable disablement as appears to 
be suggested in some of the examinations conducted with the 
purpose of ascertaining his overall disablement.  

The Board must take into serious consideration the veteran's 
subjectively provided descriptions of symptomatology, not in 
the examination setting but on a daily basis in his 
environment, as reported on the VA examinations, especially 
with a view to the fact that such symptomatology could not be 
the subject of intensive examination.  It is to be recalled 
that the veteran was given several examinations during the 
appeal period; even those examinations could not expect to 
measure demonstrated levels of impairment due to stroke, 
especially since the veteran could not be monitored on a 
daily basis.

While the evidentiary record is not entirely unequivocal, the 
Board finds that there is sufficient clinical documentation 
which must be interpreted in the aggregate, and not for 
isolated periods of time, when dealing with so fluctuating a 
medical condition as stroke residuals.  Having done so, the 
Board is not convinced that the veteran was at any time free 
of disabling symptomatology which could liberally be 
construed as total in nature, balancing his clinical 
descriptions and objective medical studies in the aggregate.  
For the foregoing reasons, the Board concludes that the 
evidentiary record supports total disablement or a 100 
percent evaluation due to stroke residuals from November 1, 
1996 to June 17, 1998, and from January 1, 1999 to February 
10, 1999.


ORDER

Entitlement to a 100 percent evaluation from November 1, 1996 
to June 17, 1998, and from January 1, 1999 to February 10, 
1999, for residuals of cerebrovascular accidents to include 
cognitive disorder is granted subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

